May 6, 2022
May 6, 2022




                                                                 Supreme Court

                                                                 No. 2020-120-M.P.
                                                                 (17-738)

                       Doris Phillips             :

                             v.                   :

              Enterprise Rent-A-Car Company of    :
                      Rhode Island, LLC.




                      NOTICE: This opinion is subject to formal revision
                      before publication in the Rhode Island Reporter. Readers
                      are requested to notify the Opinion Analyst, Supreme
                      Court of Rhode Island, 250 Benefit Street, Providence,
                      Rhode Island 02903, at Telephone (401) 222-3258 or
                      Email opinionanalyst@courts.ri.gov, of any typographical
                      or other formal errors in order that corrections may be
                      made before the opinion is published.
                                                          Supreme Court

                                                          No. 2020-120-M.P.
                                                          (17-738)

              Doris Phillips               :

                    v.                     :

   Enterprise Rent-A-Car Company of        :
           Rhode Island, LLC.

      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Chief Justice Suttell, for the Court. This case presents an opportunity for

this Court to revisit an exception to the going-and-coming rule as it was articulated

over thirty-five years ago in Branco v. Leviton Manufacturing Company, Inc., 518

A.2d 621 (R.I. 1986). Specifically, we are asked to consider whether the Branco

exception precludes recovery of workers’ compensation dependency benefits for an

employee’s fatal injuries sustained while traveling from an employer’s facility to a

separate parking lot that is leased, rather than owned, by the employer.

      The petitioner, Doris Phillips, seeks review of a decree of the Appellate

Division of the Workers’ Compensation Court (Appellate Division) denying and

dismissing her petition for surviving-spouse compensation benefits and funeral

expenses. The Appellate Division vacated a prior decree of a judge of the Workers’

Compensation Court granting the petition and held that the going-and-coming rule


                                        -1-
precluded petitioner from recovering dependency benefits for the fatal injuries

sustained by her husband, Joseph Phillips, while he was employed by the respondent,

Enterprise Rent-A-Car Company of Rhode Island, LLC (Enterprise). This case

came before the Supreme Court pursuant to an order directing the parties to appear

and show cause why the issues raised on review should not be summarily decided.

After considering the parties’ written and oral submissions and reviewing the record,

we conclude that cause has not been shown and that this case may be decided without

further briefing or argument. For the reasons set forth in this opinion, we quash the

decree of the Appellate Division.

                                          I

                                 Facts and Travel

      The underlying facts of this case are largely undisputed. Joseph Phillips was

employed as a driver for Enterprise.1 On December 15, 2016, Joseph died as a result

of a motor vehicle accident on Jefferson Boulevard. At the time of his death, Joseph

was married and living with his wife, petitioner.

      On February 2, 2017, petitioner filed a petition in the Workers’ Compensation

Court for compensation benefits of a deceased employee. She sought weekly

benefits pursuant to G.L. 1956 §§ 28-33-12 and 28-33-23, as well as funeral


1
  Because petitioner and the employee, Joseph Phillips, share the same last name, we
refer to Joseph at times by his first name for purposes of clarity. No disrespect is
intended.
                                        -2-
expenses pursuant to § 28-33-16. On February 21, 2017, a Workers’ Compensation

Court trial judge issued a pretrial order denying the petition. The petitioner then

filed a timely claim for trial pursuant to G.L. 1956 § 28-35-20(d), and the trial judge

conducted a trial on June 12, 2018.

       At trial, six witnesses testified, all of whom were Enterprise employees at the

time of the accident. Kristen Piccolo testified as a human resources manager for

Enterprise. Frederick Webber testified as an Enterprise dispatcher, a position that

functioned as a supervisor for the drivers. Michael Pezzullo, Robert Clarkin, Russell

Flanagan, and Richard Dion all testified as Enterprise drivers. Additionally, the

parties submitted several exhibits, including a police report detailing the accident,

schematics and aerial photos of a parking lot across the street from Enterprise, and

three leases between Enterprise and other entities for parking spaces.

       All witnesses other than Piccolo worked at the Jefferson Boulevard Enterprise

facility, which was located at 99 Jefferson Boulevard in Warwick. Piccolo and

Webber testified that onsite parking at the Enterprise facility was generally not

available for Enterprise drivers; rather, it was reserved for employees who worked

within the facility all day, such as auto technicians, supervisors, and maintenance

workers. Pezzullo also testified that drivers were generally not permitted to park

onsite at the facility.




                                         -3-
      All witnesses testified that Enterprise made other parking spaces available for

drivers to park their personal vehicles. Trial exhibits 4, 5, and 6 indicate that

Enterprise leased parking spaces in three parking lots. Webber corroborated these

exhibits by testifying that he believed Enterprise leased the lots and did not own

them. One lot sat across from the facility at 110 Jefferson Boulevard; the others

were much farther away.

      All the driver witnesses testified that they generally parked in the 110

Jefferson Boulevard lot across the street from the facility. Clarkin testified that an

Enterprise employee told him to park in that lot. Pezzullo, Flanagan, and Dion each

testified specifically that Webber had told them to park in that lot. Webber also

testified that, on a driver’s first day, he would show the driver the parking lot across

the street as the lot where they would be parking.

      All witnesses testified that Enterprise also maintained a shuttle service for

drivers. Piccolo testified that Enterprise did not have a written policy concerning

parking or the shuttle, but rather had “a procedure that’s been addressed to all

employees[,]” which called for drivers to park at the 110 Jefferson Boulevard lot and

take the shuttle to get to 99 Jefferson Boulevard. However, Piccolo also stated that

drivers could choose to cross Jefferson Boulevard on foot. According to Piccolo,

Enterprise preferred that drivers use the shuttle service, but there was nothing in the

employee handbook that prevented drivers from walking, or indeed, that outlined


                                         -4-
the parking and shuttle procedures. Piccolo further testified that Webber oversaw

the shuttle’s operation.

      Webber testified that the shuttle was one option for drivers to get from a leased

parking lot to the facility; the other options were walking or, if a driver arrived to

work late, calling the office for a ride. He stated that, in the morning, the shuttle was

usually an Enterprise minivan driven by the first driver to arrive. Webber also

testified that the shuttle was available to drivers both at the beginning and end of

their shifts. However, Webber testified that the shuttle service operated differently

for drivers who returned to the facility after hours.

      According to both Piccolo and Webber, Enterprise drivers commonly

delivered vehicles from the Jefferson Boulevard facility to other Enterprise locations

in the area. Piccolo and Webber both testified that, as drivers delivered a car to

another location, they were generally followed by a chase driver, who then drove

both himself and the delivering driver back to the base facility after the delivered car

was dropped off.

      When drivers returned to Jefferson Boulevard after hours, Webber testified,

the shuttle service did not operate the way it did in the morning, when a company

minivan ferried back and forth from the facility to the parking lot.2 Instead, the chase



2
 At oral argument, counsel for Enterprise clarified that the shuttle was not a specific
van with a specific driver, but rather, an “idea” and a “concept.”
                                          -5-
driver would first bring the drivers back to their personal vehicles in the parking lot

across the street from the facility, and then drive the van to the facility. The chase

driver could then be picked up at the facility by a driver who drove his own personal

vehicle from the parking lot to the facility, and then drove himself and the chase

driver back to the parking lot—the “shuttle service” for after-hours referred to this

process. However, Pezzullo, who frequently operated as a chase driver, testified that

most often the drivers he dropped off at their vehicles would drive directly home.

Pezzullo stated that, although some drivers did offer to ferry him back from the

facility to the parking lot in their personal vehicles, his being accompanied by

another driver to the facility and receiving a ride back from the facility to the parking

lot after hours was a “very rare occasion[.]”

      Pezzullo and Dion testified as to the events of December 15, 2016. Both

testified that they were dispatched to Connecticut together, along with Joseph;

Joseph and Dion were assigned to deliver rental vehicles, and Pezzullo followed

them as the chase driver. Both also testified that, after delivering their vehicles, they

returned to Warwick around 7 p.m., when it was quite dark.

      Both witnesses further testified that Pezzullo drove directly to the parking lot

across the street from the facility rather than to the facility itself. According to both

witnesses, all three men had parked their personal vehicles in the parking lot that

day. Both witnesses stated that, once Pezzullo arrived at the parking lot, only Dion


                                          -6-
left the chase van and got into his vehicle; Joseph stayed inside the chase van with

Pezzullo. Dion indicated that, after he got into his personal vehicle, he drove away

from the parking lot. Pezzullo testified that Joseph offered to ride with him in the

van to the facility and then walk back to the parking lot with him and that, although

Pezzullo told him it was not necessary, Joseph said he would be glad to.

      According to Pezzullo, he then drove himself and Joseph across the street to

the facility, where he parked the chase van. Pezzullo testified that at that point the

facility was closed, so he was not able to clock out; instead, he put everything he had

that was related to the assignment, such as the van keys and paperwork, into the

company drop box. He also testified that Joseph dropped off his paperwork as well.

Pezzullo further testified that, after dropping off their paperwork, he and Joseph

walked together until a certain point and then split to cross Jefferson Boulevard to

the parking lot. According to the police report provided as an uncontested exhibit at

trial, Joseph was struck by at least one vehicle while crossing Jefferson Boulevard,

and died as a result. Pezzullo saw the accident occur as Joseph crossed the street.

      On June 19, 2018, the trial judge issued a decision in which she found that

Phillips’ claim was not barred by the going-and-coming rule. Instead, the trial judge

found that the Branco exception applied notwithstanding that Enterprise leased the

employee parking spaces in the parking lot across the street “since in either case the

risk of crossing Jefferson Boulevard remained the same.” Thereafter, on June 26,


                                         -7-
2018, a decree entered which stated that petitioner proved by a fair preponderance

of the credible evidence that Joseph’s death arose out of and in the course of his

employment with Enterprise. The decree also ordered Enterprise to pay petitioner

weekly indemnity benefits plus interest, funeral expenses, and counsel fees and

costs.

         Enterprise then filed a timely claim of appeal to the Appellate Division,

challenging the trial judge’s finding that Joseph’s injury arose out of and in the

course of his employment with Enterprise. On April 20, 2020, the Appellate

Division issued a decision vacating the trial judge’s decision and decree by finding

that the going-and-coming rule barred petitioner’s claim. Specifically, the Appellate

Division held that the facts of the instant case could not satisfy the Branco exception

because Enterprise leased, rather than owned, the parking lot across the street from

the facility. A final decree was entered on April 27, 2020, stating that petitioner

failed to establish by a fair preponderance of the credible evidence that Joseph’s

death arose out of and in the course of his employment with Enterprise, and thus

denying and dismissing the petition for compensation.

         On May 14, 2020, petitioner filed a timely petition for writ of certiorari with

this Court. We granted the petition on May 25, 2021, and the writ of certiorari issued

on that same day.




                                           -8-
                                          II

                                Standard of Review

      “Upon a petition for certiorari, we review a decree of the Appellate Division

for any error of law or equity pursuant to G.L. 1956 § 28-35-30.” Ellis v. Verizon

New England, Inc., 63 A.3d 510, 513 (R.I. 2013) (quoting Mumma v. Cumberland

Farms, Inc., 965 A.2d 437, 441 (R.I. 2009)). Section 28-35-30 provides that this

Court, upon such a petition, may only “affirm, set aside, or modify any decree of the

appellate commission of the workers’ compensation court” if that court “acted

without or in excess of its authority[,]” if the “decree * * * was procured by fraud[,]”

or if “the [A]ppellate [D]ivision erred on questions of law or equity[.]” Section

28-35-30(a). Therefore, we limit our review in this context “to examining the record

to determine if an error of law has been committed.” Ellis, 63 A.3d at 513 (quoting

Matter of Falstaff Brewing Corp. Re: Narragansett Brewery Fire, 637 A.2d 1047,

1049 (R.I. 1994)).

      This Court “conduct[s] a de novo review if a question of law or a mixed

question of fact and law is in issue.” Ajax Construction Company, Inc. v. Liberty

Mutual Insurance Company, 154 A.3d 913, 921 (R.I. 2017) (quoting Impulse

Packaging, Inc. v. Sicajan, 869 A.2d 593, 598 (R.I. 2005)). “Whether a workers’

compensation claimant has demonstrated the requisite causal connection between

his injury and his employment is a mixed question of law and fact[,]” consequently


                                         -9-
it is reviewed de novo. Ellis, 63 A.3d at 513-14. “[I]f the facts are undisputed or

‘would lead to but one conclusion, then the question of whether the injury arose out

of the employment is one of law and the Court is permitted to substitute its judgment

for that of the [Appellate Division].” Id. at 514 (brackets omitted) (quoting Branco,

518 A.2d at 622). Questions of statutory construction are also reviewed de novo.

See id. at 513.

                                         III

                                     Discussion

      The petitioner asserts that the Appellate Division committed an error of law

by overturning the trial judge’s decision which held that the Branco exception to the

going-and-coming rule applied and thus that Joseph was in the course of his

employment pursuant to § 28-33-1 when he was injured. Specifically, petitioner

contends that the Appellate Division’s basis for finding that the Branco exception to

the going-and-coming rule did not apply—namely, that Enterprise leased parking

spaces and did not own the parking lot—was erroneous. The petitioner argues that,

although in some situations an employer’s ownership of a parking lot would be

relevant, because Joseph’s “injuries did not occur in the parking lot, the maintenance

of the area had nothing to do with the way in which he was injured[,]” and therefore

ownership is not relevant here. Accordingly, petitioner requests that this Court

expand the Branco test prongs to, inter alia, recognize leasing as well as owning a


                                        - 10 -
parking lot as being within the exception. Alternatively, petitioner contends that the

Appellate Division’s decision erroneously failed to give proper weight to the street

peril doctrine, and that Joseph’s injuries were compensable under that theory.

      By contrast, Enterprise contends that the Appellate Division properly applied

the Branco exception as written, and thus that the Appellate Division’s decision

should be upheld. Enterprise asserts that Branco should not be expanded because

this Court has upheld that case’s ownership element in the past despite having

occasion to change it, and that the Appellate Division has “strictly” and

“consistently” applied the ownership element requirement as well.             Further,

Enterprise avers that, even if Branco were expanded as petitioner has proposed,

petitioner would still not be able to recover, because Joseph’s injury does not meet

the other prongs. Lastly, Enterprise contends that the street peril doctrine is

inapplicable to petitioner’s case because it is not relevant to going-and-coming cases.

      In order to recover workers’ compensation benefits, an employee must

“receive[] a personal injury arising out of and in the course of his or her

employment[.]” Section 28-33-1. However, the going-and-coming rule “operates to

deny compensation when injury occurs while the employee is traveling to or from

the workplace.” Branco, 518 A.2d at 622; see Lima v. William H. Haskell

Manufacturing Company, 100 R.I. 312, 314, 215 A.2d 229, 230 (1965) (“Under that

rule it is held that an injury does not arise out of and in the course of employment if


                                        - 11 -
sustained by an employee either while going to or coming from his place of

work[.]”). Because, here, Joseph was leaving his place of work at the Enterprise

facility when the accident occurred, absent an exception, the going-and-coming rule

would operate to bar petitioner’s recovery.

      However, “[b]ecause of the apparent harshness of this rule,” this Court has

recognized exceptions to the going-and-coming rule. Branco, 518 A.2d at 622. Even

if the going-and-coming rule would otherwise apply and preclude recovery,

employees are entitled to compensation “if it can be demonstrated that a nexus or

causal connection exists between the injury sustained and the employment.” Id. at

622-23.

      In Di Libero v. Middlesex Const. Co., 63 R.I. 509, 9 A.2d 848 (1939), we

established three criteria necessary to demonstrate a nexus or causal connection such

that the injury would be cognizable despite the going-and-coming rule. Di Libero,

63 R.I. at 516, 9 A.2d at 851. First, the injury must have taken place “[w]ithin the

period of employment[.]” Id. Second, the injury must have “occurred at a place

where the employee might reasonably have been expected to be.” Branco, 518 A.2d

at 623. Third, at the time of the injury, the employee must have been “reasonably

fulfilling the duties of his [or her] job or * * * performing some task incidental to

those duties or to the conditions under which those duties were to be performed.” Id.




                                       - 12 -
      In Branco, this Court considered how the Di Libero criteria applied to an

employee who was injured while walking from a parking lot to his place of work.

Branco, 518 A.2d at 622, 623. The employee worked at the Leviton Manufacturing

Company on Jefferson Boulevard in Warwick; he drove his car to work each

morning and parked in a company-owned parking lot also on Jefferson Boulevard,

though across the street from the manufacturing facility. Id. at 622. Although

Leviton owned other parking lots for employee parking, the employee had been

specifically directed by his employer to park in the parking lot across the street. Id.

While walking across Jefferson Boulevard from the parking lot to begin his shift at

the facility, he was struck by a car and seriously injured. Id.

      Based on the facts presented in Branco, this Court ruled that the Di Libero

criteria were squarely met. Branco, 518 A.2d at 623.              Therefore, the Court

established a specifically delineated exception to the going-and-coming rule:

             “[W]e shall extend an exception to the ‘going-and-coming
             rule’ in those situations in which (1) the employer owns
             and maintains an employee parking area separate from its
             plant-facility grounds, (2) the employer takes affirmative
             action to control the route of the employee by directing the
             employee to park in that separate area, and (3) the
             employee is injured while traveling directly from the lot to
             the plant facility.” Id. at 624.

Since its creation, the Branco exception has been utilized to allow or bar recovery

in workers’ compensation cases involving employee injury in parking lots. See, e.g.,

Brown v. KNC Management Enterprises, Inc., W.C.C. 13-798, slip op. at 8 (App.

                                         - 13 -
Div. Nov. 25, 2019); Rico v. All Phase Electric Supply Co., 675 A.2d 406, 409 (R.I.

1996).

       Although the three elements necessary to satisfy the Branco exception have

not been formally expanded by this Court, we have previously allowed a claimant to

recover even when the prongs were not strictly met. See Rico, 675 A.2d at 409. In

Rico, an employee slipped and fell on a walkway between an employee parking lot

and the employee entrance to her employer’s facility. Id. at 407. We held that the

situation fell within the Branco exception such that the employee could recover,

“although the parking lot was not located separate from the employer’s premises,” a

specific requirement of the first Branco prong. Id. at 409; see Branco, 518 A.2d at

624.

       Similarly, in the instant case, we believe that Joseph’s injury falls under the

Branco exception despite the test’s first prong not being strictly met. Here, it matters

little whether Enterprise owned or maintained the parking lot across the street from

its facility, because Joseph was not injured by a condition of that parking lot that

Enterprise could have changed through ownership or maintenance.

       Because Joseph was struck by a car on a public street while walking to the

parking lot, the facts at issue in this case are easily distinguishable from those present

in the sole case cited by respondent where the Appellate Division strictly upheld




                                          - 14 -
Branco as written.3 See Brown, W.C.C. 13-798, slip op. at 8, 14 (holding that an

injury in a parking lot adjacent to an employer’s facility was not compensable, inter

alia, because the employer did not own or directly maintain the parking lot). The

Brown case involved a slip and fall on ice and snow in a parking lot—a risk that

depends greatly, if not exclusively, on the actions of the owner or maintainer of the

parking lot. See id. at 2. Therefore, in such situations, it makes sense to condition

workers’ compensation recovery on a finding that the employer owned or

maintained the parking lot.

      However, here, Joseph’s injury occurred due to the parking lot’s location

across the street from Enterprise, a risk that was immutable and unchangeable

irrespective of whether Enterprise owned or leased the lot. Regardless of ownership



3
  Although Enterprise claims that the Appellate Division has “consistently” applied
the Branco v. Leviton Manufacturing Company, Inc., 518 A.2d 621 (R.I. 1986),
ownership prong, a review of the cases cited by respondent demonstrates that the
Appellate Division has not utilized the Branco framework in any cases other than
Brown v. KNC Management Enterprises, Inc., WCC 13-798 (App. Div. Nov. 25,
2019). See Barata v. Hopkins Manor, W.C.C. 11-5196, slip op. at 9 (App. Div. Mar.
2017) (holding that an employee’s slip and fall satisfied the Di Libero criteria);
DeSousa v. Shaws Supermarket, W.C.C. 93-10759 (App. Div. 1995) (holding that
an employee could not recover for a slip-and-fall case under the framework in
Knowlton v. Porter Trucking Co., Inc., 117 R.I. 28, 362 A.2d 131 (1976)).
      We further note that Enterprise’s claim that this Court has previously had
occasion to reconsider the ownership element of the first Branco prong and has
chosen to uphold it is incorrect. In Rico v. All Phase Electric Supply Co., 675 A.2d
406 (R.I. 1996)—the only case where we have directly applied the Branco
exception—that element was not at issue because there was undisputed evidence that
the employer owned the parking lot. See Rico, 675 A.2d at 407.
                                       - 15 -
of the lot, the danger inherent in crossing Jefferson Boulevard to get from the

employment facility to the parking lot remained the same.

      Accordingly, we hold that in factual situations such as the instant case, where

the location of the parking facility, a condition that is unchangeable regardless of its

ownership or maintenance, creates the risk of injury, a petitioner need not show

employer ownership or maintenance of the parking lot to recover under the Branco

exception. Instead, to satisfy the first Branco prong, a petitioner need only show

that the employer furnished a parking area for employee parking separate from its

facility grounds.

      Here, petitioner has undoubtedly established that Enterprise furnished a

parking area separate from its facility grounds for employee parking. A stipulated

exhibit demonstrated that Enterprise leased spaces in the parking lot across the street

from its facility, and uncontroverted trial testimony demonstrated that driver

employees were directed to use that lot and that the parking available onsite at

Enterprise’s facility was not available to employees who were drivers. Accordingly,

petitioner has satisfied the first element of the Branco exception.

      Having decided that the first prong of the Branco exception is sufficiently

met, we note that we agree with the trial judge’s decision that the Branco exception

applies in the instant case, because we conclude that the second and third prongs are

also met.


                                         - 16 -
       The second Branco prong requires that an employer “take[] affirmative action

to control the route of the employee[,]” which an employer can do by “directing the

employee to park in that separate area[.]” Branco, 518 A.2d at 624. Here, each driver

testified at trial that he was directed by an Enterprise supervisor to park in the lot

across the street and not onsite at the facility itself. Webber also indicated at trial

that he showed new driver employees that lot as their parking lot. Therefore, the

facts here are analogous to Branco itself, where “[a]lthough [the] employer owned

another lot for employee parking, [the employee] was specifically directed to park

in the lot across the street[,]” and this prong is satisfied. Id. at 622.

       The third Branco prong requires that the employee be “injured while traveling

directly from the lot to the plant facility.” Branco, 518 A.2d at 624. Joseph was

injured while traveling directly from completing a task that was a part of his

employment—dropping off his driving paperwork in the after-hours employee drop

box. Although facially Joseph’s injuries do not meet this prong exactly, because he

was walking from the facility to the parking lot, there is no significant distinction

here between traveling from the facility toward the parking lot or from the parking

lot toward the facility, and consequently we hold that this prong is also met.

       Accordingly, because we hold that employer ownership and maintenance is

not necessary to meet the Branco exception test when an employee’s injury results

from a parking lot’s location, which cannot be changed by its owner or maintainer,


                                          - 17 -
and because here Joseph’s injury resulted from the parking lot’s location and meets

both other portions of the Branco test, we hold that the Branco exception is

applicable to the instant case and thus that the going-and-coming rule does not

preclude the petitioner’s recovery. Therefore, we need not and do not consider the

petitioner’s alternative argument concerning the street peril doctrine.4

                                         IV

                                     Conclusion

      For the reasons set forth in this opinion, we quash the decree of the Appellate

Division and remand to the Appellate Division to reinstate the trial judge’s decision.

The record may be returned to the Workers’ Compensation Court with our decision

endorsed therein.




4
  As articulated in Ellis v. New England, Inc., 63 A.3d 510 (R.I. 2013), the street
peril doctrine holds that “the risks of the street are the risks of the employment, if
the employment requires the employee’s use of the street.” Ellis, 63 A.3d at 518
(quoting Hudson v. Thurston Motor Lines, Inc., 583 S.W.2d 597, 602 (Tenn. 1979)).
However, the issue in Ellis was whether the claimant could satisfy Rhode Island’s
actual risk test, and not, as here, whether recovery was barred by the
going-and-coming rule. See id. at 514-18. Therefore, because we decide the instant
case under the existing Branco exception to the going-and-coming rule, we decline
to consider whether the street peril doctrine creates an exception to the
going-and-coming rule.
                                        - 18 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Doris Phillips v. Enterprise Rent-A-Car Company of
Title of Case
                                     Rhode Island, LLC.
                                     No. 2020-120-M.P.
Case Number
                                     (17-738)

Date Opinion Filed                   May 6, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Chief Justice Paul A. Suttell

                                     Appellate Division of the Workers' Compensation
Source of Appeal
                                     Court
                                     Associate Judge Debra L. Olsson
Judicial Officer from Lower Court    Associate Judge Alfredo Conte
                                     Associate Judge Susan Pepin Fay
                                     For Petitioner:

                                     John M. Harnett, Esq.
Attorney(s) on Appeal
                                     For Respondent:

                                     Michael Edwards, Esq.




SU-CMS-02A (revised June 2020)